 



Exhibit 10.2

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

     THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), is entered into as
of June 30, 2004 (the “Effective Date”) by and between Advancis Pharmaceutical
Corporation (“Advancis”), a corporation organized and existing under the laws of
the State of Delaware with offices located at 20425 Seneca Meadows Parkway,
Germantown, Maryland 20876, and Eli Lilly and Company (“Lilly”), a corporation
organized and existing under the laws of the State of Indiana with offices
located at Lilly Corporate Center, Indianapolis, Indiana 46285. Advancis and
Lilly are sometimes referred to herein individually as a “Party” and
collectively as “Parties”.

     WITNESSETH:

     WHEREAS, Lilly and Advancis have entered into an Asset Purchase Agreement
of even date herewith (the “Purchase Agreement”) and a Manufacturing Agreement
of even date herewith (the “Manufacturing Agreement”);

     WHEREAS, pursuant to the Purchase Agreement, Lilly has agreed, among other
things, to sell to Advancis the Purchased Assets and Advancis has agreed to
purchase the Purchased Assets, including the Marketed Product;

     WHEREAS, the Parties wish to provide for the warehousing, distribution,
medical inquiries, complaint management and other transition services to be
provided by Lilly and its Affiliates (collectively, “Service Provider”) to
Advancis, including sales and accounts receivable, during the [***] after the
Effective Date;

     WHEREAS, it is a condition to the consummation of the transactions
contemplated by the Purchase Agreement and the Manufacturing Agreement that
Lilly and Advancis enter into this Agreement; and

     WHEREAS, the Service Provider is willing to provide certain transitional
services to Advancis upon the terms and conditions set forth below.

     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Parties agree as follows:

     1. Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below and capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement and Manufacturing Agreement.

          (a) "Advancis Sale” has the meaning specified in Section 5.

          (b) "Business Day” means any day that is not a Saturday, Sunday or
other day on which banks are authorized or required to close in the state of New
York.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



          (c) "Distribution Fee” has the meaning specified in Section 4.

          (d) "Independent Accounting Firm” has the meaning specified in Annex
A.

          (e) "Order” has the meaning specified in Section 5.

          (f) "Order Purchase Price” has the meaning specified in Section 5.

          (g) "Parties” has the meaning specified in the Introduction.

          (h) "Services” has the meaning specified in Section 2.

          (i) "Service Provider” has the meaning specified in the recitals.

          (j) "Service Period” has the meaning specified in Section 3.

          (k) "Settlement Calculation” has the meaning specified in Annex A.

          (l) "Settlement Calculation Objection Notice” has the meaning
specified in Annex A.

          (m) "Settlement Calculation Resolution Period” has the meaning
specified in Annex A.

          (n) "Transferred Inventory” has the meaning specified in Section 6.

          (o) "Inventory Transfer Notice” has the meaning specified in
Section 6.

     2. Services to be Provided.

          (a) During the Service Period, the Service Provider shall provide to
Advancis or its Affiliates the following services described on Annex A attached
hereto solely with respect to the sale of the Marketed Product in the United
States (collectively, the “Services”):

               (i) Inventory, Warehousing and Management Services;

               (ii) Medical Inquires and Complaint Management Services;

               (iii) Distribution Services; and

               (iv) Accounting and Reconciliation Services.

          (b) Advancis hereby grants to the Service Provider, for no additional
consideration, a non-exclusive license to use the Trademarks solely in
connection with

-2-



--------------------------------------------------------------------------------



 



the Services. The foregoing license shall terminate automatically,
simultaneously with the expiration or termination of this Agreement.

          (c) The Service Provider shall render the Services in accordance with
the standards and guidelines described in Annex A. The Services shall be of the
same nature and of the same or higher quality as such similar services provided
by the Service Provider, Lilly and/or its Affiliates in connection with the sale
of the Marketed Product in the United States immediately prior to the Effective
Date. Any Marketed Product that is manufactured, sold or distributed by the
Service Provider pursuant to this Agreement shall be in compliance with the
Quality Control and Assurance provisions set forth in Section 3.3 of the
Manufacturing Agreement and the MRD/Quality Agreement (as defined therein). All
Marketed Product shall be labeled, prepared and packaged in accordance with
Section 5.1 of the Manufacturing Agreement and the MRD/Quality Agreement.

          (d) During the Service Period and subject to the requirements of
Section 8.4 of the Asset Purchase Agreement, Lilly shall provide
pharmacovigilance reporting in according with its standard procedures until such
time as the Pharmacovigilance Agreement is completed and entered by the Parties.
At such time, all such matters shall be handled in accordance with the
Pharmacovigilance Agreement.

     3. Term; Termination.

          (a) The “Service Period” shall commence on the Effective Date and
shall expire on [***], with respect to Medical Inquiries and Complaint
Management Services, and [***], with respect to all other Services, unless
sooner terminated in accordance with the provisions of this Section 3 (such
period during which any of the Services are provided, the “Service Period”).

          (b) In the event that either Party materially fails to perform any of
its duties or obligations pursuant to this Agreement and such failure is not
cured within ten (10) Business Days after notice to such Party specifying the
nature of such material failure, the other Party may terminate this Agreement
upon further notice to the defaulting Party.

          (c) Advancis may terminate this Agreement upon ten (10) Business Days’
prior written notice to the Service Provider. Advancis will be relieved of any
obligation to pay for terminated Services from and after the effective date of
such termination; provided, however, that Advancis will continue to pay for any
reasonable noncancellable commitments reasonably made by the Service Provider in
anticipation of providing the Services as required herein.

          (d) The expiration or termination of this Agreement, for any reason,
will not release either Party from any liability which at said time it has
already incurred to the other Party, nor affect in any way the survival of any
rights, duties or obligations of either Party that are expressly stated
elsewhere in this Agreement to survive said expiration or prior termination.
Nothing in the immediately preceding sentence will



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-3-



--------------------------------------------------------------------------------



 



affect the right of the Party aggrieved by any breach of this Agreement to be
compensated for any injury or damage resulting therefrom that is incurred before
or after such expiration or termination.

          (e) Upon expiration or termination of this Agreement, other than fees
related to rebates, returns or chargebacks, all fees and payments owed by either
Party to the other Party hereunder as of the date of such expiration or
termination will be paid within thirty (30) days of the date of such expiration
or termination.

          (f) Promptly after the expiration or termination of this Agreement,
Service Provider will deliver to Advancis a report which will contain the same
categories of information as the Semi-Monthly Reports (as defined herein),
together with any other information that Advancis shall reasonably request and
can reasonably be provided by Service Provider relating to the sale of Marketed
Products.

     4. Distribution Fee. For providing the Services during the Service Period,
Service Provider will be entitled to the fees (the “Distribution Fees”) listed
on Exhibit A for each of the Marketed Products. The Distribution Fees will be
equal to [***] of each of the Marketed Products listed on Exhibit A and invoiced
by Service Provider during the Service Period.

     5. Sale of Inventory and Distribution Services. Commencing on July 1, 2004,
Service Provider shall be responsible for receiving purchase orders for the sale
of Marketed Product, which orders are received (each, an “Order”) directly from
wholesalers with which Lilly has established wholesaler relationships. Within
one (1) Business Day after receipt by Service Provider of an Order (or on such
later date as the wholesaler requests shipment of Marketed Product), Service
Provider shall sell the same quantity and type of Marketed Product specified in
the Order to Advancis at the applicable Purchase Price set forth on
Schedule 2.2A of the Manufacturing Agreement (the "Order Purchase Price”).
Immediately after such sale and purchase, Advancis shall sell to Service
Provider (the “Advancis Sale”) the same amount and type of Marketed Product sold
to Advancis by Service Provider as specified in the Order at the Order Purchase
Price. Within one (1) Business Day of the Advancis Sale, Service Provider will
distribute the same quantity and type of Marketed Product specified in the
Order. Service Provider will distribute Marketed Products sold pursuant to this
Section 5 in accordance with Annex A.

     6. Delivery of Inventory. During the Service Period, from time to time,
Service Provider shall ship the quantity and amount of Inventory (the
"Transferred Inventory”) to a warehouse location specified by Advancis in a
written notice from Advancis (the “Inventory Transfer Notice”). The Transferred
Inventory shall be shipped by Service Provider FOB Advancis’ carrier within
three (3) Business Days following delivery of the Inventory Transfer Notice from
Advancis to Service Provider.

     7. Notification to Customers, Wholesalers and Distributors. At a time
mutually agreed upon by Service Provider and Advancis, Service Provider shall
notify all customers, wholesalers and distributors of the Marketed Product in
the United States of



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-4-



--------------------------------------------------------------------------------



 



the transfer of the Marketed Product and Inventory to Advancis and the change in
the distribution of the Marketed Product.

     8. Confidentiality Obligations. The Parties acknowledge that the
information provided to them and their representatives in connection with this
Agreement is subject to, and the Parties shall, and shall cause their
representatives to, fully comply with their respective obligations under
Article IX of the Purchase Agreement and Article IX of the Manufacturing
Agreement.

     9. Service Provider’s Employees. Service Provider shall be solely
responsible for payment of compensation to Service Provider’s employees and for
any injury to them in the course of their employment. Service Provider shall
assume full responsibility for payment of all federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security
and income tax laws with respect to such persons. Advancis has no power to
supervise, give directions or otherwise regulate the operations of Service
Provider or its employees.

     10. Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other Party;
provided, however, that Advancis may assign its rights, interests and/or
obligations hereunder to any of its Affiliates without the prior written
approval of Lilly, so long as such assignment does not release Advancis from any
liability to Lilly hereunder. Lilly may contract with one or more of its
Affiliates or Third Persons for the performance of all or any part of Lilly’s
obligations under this Agreement.

     11. Indemnification. In addition to the Parties’ rights and obligations to
indemnify any Person in connection with the transactions contemplated herein
which are set forth in the Purchase Agreement, Advancis agrees to indemnify and
hold harmless Lilly and it Affiliates and their respective, officers, directors,
agents and employees from and against any claims for Damages related to or
arising out of Lilly’s or its Affiliates provision of Services hereunder, or the
failure to so provide Services or perform, except for Damages that are a result
of the willful misconduct or gross negligence of Lilly or its Affiliates.

     12. Miscellaneous.

          (a) Amendment and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by duly
authorized representatives of each of the Parties. No waiver by any Party hereto
of any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence. No course of dealing or failure of any Party to strictly enforce any
term, right or condition of this Agreement shall be construed as a waiver of
such term, right or condition.

-5-



--------------------------------------------------------------------------------



 



          (b) Notices. All notices, requests, claims, demands or other
communications that are required or may be given pursuant to the terms of this
Agreement shall be in writing and shall be delivered to the Parties in
accordance with Section 12.3 of the Purchase Agreement.

          (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

          (d) Headings. The headings and numbering of sections in this Agreement
are for convenience only and shall not be construed to define or limit any of
the terms or provisions of this Agreement or affect the scope, meaning, or
interpretation of this Agreement or the particular sections to which they
relate.

          (e) Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

          (f) Entire Agreement. The Purchase Agreement, the Manufacturing
Agreement and this Agreement (including the documents referred to therein and
herein) constitute the entire agreement between the Parties and supersede any
prior understandings, agreements or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

          (g) Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

          (h) Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any law shall be deemed also
to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” shall mean including, without
limitation.

          (i) Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Indiana without giving
effect to any choice or conflict of law provision or rule.

          (j) Relationship of Parties. Nothing contained in this Agreement shall
be construed as creating a partnership, joint venture, agency, trust or other
association of any kind, each Party being individually responsible only for its
obligations as set forth in this Agreement.

-6-



--------------------------------------------------------------------------------



 



          (k) Further Assurances. Subject to the provisions hereof, each of the
Parties will execute and deliver such other agreements, documents or instruments
and take or cause to be taken such other actions as may be reasonably required
in order to effect the purposes of this Agreement and to consummate the
transactions contemplated hereby. Subject to the provisions hereof, each of the
Parties will, in connection with entering into this Agreement, performing its
obligations hereunder and taking any and all actions relating hereto, comply
with all applicable laws, obtain all required consents and approvals and make
all required filings with any Governmental Authority and promptly provide the
other with all such information as the other Party may reasonably request in
order to be able to comply with the provisions of this sentence.

          (l) Incorporation of Annexes. The Annexes identified in this Agreement
are incorporated herein by reference and made a part hereof.

          (l) Impracticality. Service Provider shall not be required to provide
any Services to the extent the performance of such Services becomes impractical
as a result of a cause or causes outside the reasonable control of Service
Provider, or to the extent the performance of such Services would require
Service Provider to violate any applicable laws, rules or regulations.

[Signature Page Follows]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                  ELI LILLY AND COMPANY
 
           

  By: /s/ John C. Lechleiter    

   

--------------------------------------------------------------------------------

   
 
           

  Printed Name: John C. Lechleiter    
 
           

  Title: Executive Vice President Pharmaceutical Operations    
 
           
 
           
 
                ADVANCIS PHARMACEUTICAL CORPORATION
 
           

  By: /s/ Edward M. Rudnic, Ph.D.    

   

--------------------------------------------------------------------------------

   
 
           

  Printed Name: Edward M. Rudnic, Ph.D.    
 
           

  Title: Chairman & CEO    

Signature Page to Transition Services Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A

SERVICES

I. WAREHOUSING AND INVENTORY MANAGEMENT SERVICES

Service Provider will warehouse and inventory Marketed Product at Service
Provider’s distribution facility. Service Provider will store all Marketed
Product in compliance with current good manufacturing practice regulations and
guidelines and other requirements of the FDA and all other Applicable Laws. Upon
the Effective Date and thereafter, together with the Semi-Monthly Reports
(defined below), Service Provider will deliver system generated inventory by
SKU, expiration date, lot number and warehouse. In addition to and together with
the Semi-Monthly Reports (defined below) and only if readily available using
Service Provider’s standard reporting systems, Service Provider will provide to
Advancis semi-monthly Inventory transaction histories detailing the transaction
history of each lot of Marketed Product in or sold from Inventory.

II. DISTRIBUTION SERVICES

A. Service Provider will distribute Marketed Products in accordance with (i)
good manufacturing practice guidelines and other requirements of the FDA, (ii)
other Applicable Laws, and (iii) using policies, procedures and practices in
effect immediately prior to the Effective Date, that are consistent with
services normally provided by Service Provider in connection with the
distribution of products and services and in substantially the same manner as
provided by Service Provider in connection with the Marketed Product immediately
prior to the Effective Date.

B. Service Provider will be responsible for distribution and inventory tasks,
including:



  1.   To continually maintain Marketed Product inventory in accordance with the
terms of this Agreement;     2.   To provide Advancis, at Service Provider’s
expense, one (1) physical inventory of Marketed Product. A physical inventory
will be scheduled based upon a written request from Advancis and a mutually
agreed upon inventory date;     3.   To allow Advancis, at Advancis’ expense, to
inspect Marketed Product at Service Provider’s facility upon reasonable prior
request provided that Advancis does not interfere with Service Provider’s
operations; and     4.   To provide tracking for all shipments in accordance
with Service Provider’s standard procedures.

 



--------------------------------------------------------------------------------



 



III. MEDICAL INQUIRES AND COMPLAINT MANAGEMENT SERVICES

Service Provider shall continue to operate a call center for customers and
physicians to contact regarding the Marketed Product. The Parties shall mutually
agree on policies and procedures for addressing any complaints or inquiries
including, without limitation, quality assurance/quality control or similar
issues concerning Marketed Product, received by Service Provider that will
enable Advancis to satisfy any regulatory requirements and/or Applicable Laws;
provided, however, unless the Parties agree otherwise, any complaint or inquiry
received by Service Provider at the call center or otherwise that requires or
may require Service Provider to notify any regulatory or Governmental Authority
pursuant to Applicable Law or in accordance with Service Provider’s existing
policies and procedures shall be reported to Advancis within 24 hours of receipt
of such complaint or inquiry. All notices required to be delivered by Service
Provider in accordance with this paragraph shall be sent by e-mail and fax to
Advancis, Attention: James Bruno, Vice President, Pharmaceutical Sales, 20425
Seneca Meadows Parkway, Germantown, Maryland 20876; email: [***]; fax: (301)
944-6700. Service Provider shall continue to operate the call center in
accordance with policies and procedures in existence on the Effective Date.

IV. ACCOUNTING AND RECONCILIATION



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



A. Periodic Reporting. During the Service Period, Service Provider will prepare
a report on a semi-monthly basis, detailing the Marketed Products sold and
delivered during the applicable time period (the “Semi-Monthly Report”). The
Semi-Monthly Report will consist of the following information: date of sale,
customer, to whom shipped, lot number, quantity, and Net Wholesale Price. The
Semi-Monthly Reports shall cover activity during the following periods: [***].
The Semi-Monthly Reports should be available within seven (7) Business Days and
will be sent by e-mail and fax to: Advancis Finance Dept, Attention: Robert C.
Low, Controller, 20425 Seneca Meadows Parkway, Germantown, Maryland 20876;
email: [***]; fax: (301) 944-6700.

B. Transition Period Settlement. Amounts due to each of the Parties will be
settled on a net basis at the end of the Service Period. Amounts due to a Party
from the other Party will be calculated, and the Party having a net liability to
the other will wire to the other Party the amount of such net liability within
15 days of agreement on the settlement calculation. The settlement calculation
will consist of the following elements (the “Settlement Calculation”):



  1.   Amount due to Service Provider for each sale of Marketed Product to
Advancis to fulfill customer orders during the Service Period;     2.   Amount
due to Advancis for each sale of Marketed Product to Service Provider to fulfill
Orders during the Service Period;     3.   Net amount due to Advancis for each
sale invoiced by Service Provider during the Service Period, calculated as
follows: Service Provider’s Net Wholesale Price (“NWP”) for Marketed Product
sold to wholesalers, less the Purchase Price set forth in Schedule 2.2 of the
Manufacturing Agreement, [***];     4.   Amount due to Service Provider for its
Distribution Fee for all invoiced sales during the Service Period (the
Distribution Fee is calculated as the quantity of each Marketed Product shipped
to Customers multiplied by the applicable distribution fee price in accordance
with Exhibit A);     5.   Amounts due for Transferred Inventory calculated based
upon the Purchase Price set forth on Schedule 2.2A of the Manufacturing
Agreement; and     6.   Amount due to Service Provider for the purchase of
remaining, unsold Inventory by Advancis at the end of the Service Period.

C. Transition Period Settlement Review. Within 15 days following the expiration
of



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



the Service Period, the Settlement Calculation will be prepared and submitted by
Service Provider to Advancis for review and approval. The Settlement Calculation
shall be conclusive and binding on the Parties unless Advancis gives written
notice of any objections thereto setting forth in reasonable detail the amounts
in dispute and the basis for such dispute (a "Settlement Calculation Objection
Notice”) to Service Provider within thirty (30) days after receipt of the
Settlement Calculation and all work papers and back-up materials relating
thereto. Advancis shall submit therewith payment in full for any amounts not in
dispute. If Advancis delivers a Settlement Calculation Objection Notice as
provided above, the Parties shall attempt in good faith to resolve such dispute,
and any resolution by them as to any disputed amounts shall be final, binding
and conclusive on the Parties. If the Parties are unable to resolve, despite
good faith negotiations, all disputes reflected in the Settlement Calculation
Objection Notice within thirty (30) days thereafter (the “Settlement Calculation
Resolution Period”), then the Parties will, within ten (10) days after the
expiration of the Settlement Calculation Resolution Period, submit any such
unresolved dispute to Ernst & Young LLP (the “Independent Accounting Firm”).
Advancis and Service Provider shall provide to the Independent Accounting Firm
all work papers and back-up materials relating to the unresolved disputes
requested by the Independent Accounting Firm to the extent available to Advancis
or Service Provider. Advancis and Service Provider shall be afforded the
opportunity to present to the Independent Accounting Firm any material related
to the unresolved disputes and to discuss the issues with the Independent
Accounting Firm. The determination by the Independent Accounting Firm, as set
forth in a notice to be delivered to Advancis and Service Provider thirty
(30) days after the submission of the unresolved disputes to the Independent
Accounting Firm, shall be final, binding and conclusive on the Parties. The fees
and expenses of the Independent Accounting Firm shall be split equally between
Advancis and Service Provider. The Settlement Calculation, as revised to reflect
the resolution of any and all disputes by the Parties and/or the Independent
Accounting Firm, shall be deemed to be the “Settlement Calculation.”

 



--------------------------------------------------------------------------------



 



EXHIBIT A

NET WHOLESALE PRICES AND DISTRIBUTION FEES FOR TRANSITION PERIOD

              Net Wholesale   Distribution     Price (NWP)   Fee
500 mg, 100 count
  [***]   [***]
500 mg, 20 count
  [***]   [***]
250 mg, 100 count
  [***]   [***]
250 mg, 20 count
  [***]   [***]



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 